Citation Nr: 1139692	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.  In July 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision in December 1996, a claim of service connection for bilateral knee disability was denied; the Veteran did not file a notice of disagreement. 

2.  Evidence received since the December 1996 rating decision is cumulative or redundant of evidence of record in December 1996, and/or does not raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen the Veteran's claim of service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and.  In a January 2009 letter, the appellant was advised of the types of evidence VA would assist in obtaining as well as the appellant's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The letter set forth information on how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, the letter informed the appellant that new and material evidence was necessary to reopen his claim.  He was informed of the basis for the prior denial and the meaning of the terms "new" and "material" were explained to him.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  The Board therefore finds that the notice requirements of the new law and regulation have been met.

The Board also finds that the duty to assist the Veteran has been met.  The record includes available service treatment records as well as post-service private and VA medical records.  A VA examination was conducted and a nexus opinion obtained as a result of the RO's finding that the claim had been reopened.  The Veteran has offered testimony at a Board hearing.  The record does not suggest that there are any outstanding records relevant to the underlying basis for the prior denial.  As such, the Board finds that no further development is required in this case. 


Analysis

A review of the claims file reveals that a claim by the veteran for entitlement to service connection for bilateral knee disability was denied by rating decision in December 1996.  The veteran was advised of that determination and furnished notice of appellate rights and procedures in January 1997, but a timely notice of disagreement was not received to initiate an appeal.  That decision therefore became final.  38 U.S.C.A. § 7105(c).  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  He requested that his claim be reopened in December 2008.  The RO reopened the claim, but denied service connection under a merits analysis. 

Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Evidence of record at the time of the December 1996 rating decision included service treatment records (which documented abrasions to the legs in November 1944), a January 1946 discharge examination report, post-service medical records showing treatment for bilateral knee complaints, and statements from the Veteran outlining the details of his claim.  Based on this evidence, the Veteran's claim was denied.  

After reviewing the new evidence received of record since the December 1996 rating decision, the Board must conclude that such evidence is cumulative or redundant of evidence of record in 1996.  The newly received medical evidence simply shows continued treatment for the knees from 1996 on.  The fact of knee disability was known in 1996.  The Veteran's statements and testimony offered in his attempt to reopen his claim simply reiterate the same contentions and information that he furnished in 1996.  There is no new evidence suggesting a nexus between the Veteran's current knee disabilities and any inservice injury.  In fact, one item of new evidence is the report of an April 2009 VA examination which includes an opinion that the knee disabilities are not the result of injuries during service, but are more likely due to age-related progression.  This item of evidence is unfavorable to the Veteran, does not raise a reasonable possibility of substantiating the claim, and therefore cannot trigger a reopening of the claim.  See generally Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  The Board also notes that the Veteran testified in July 2011 regarding a continuity of symptoms since service.  He is competent to report symptoms he has experienced.  However, his testimony in this regard is not new.  He had previously outlined the details of the inservice injury and reported treatment from 1946 to 1992 in a VA Form 21-4138 dated in September 1996.  Thus, the Veteran's contentions regarding continuing symptoms since service were already considered by the RO in December 1996.  The Veteran's statements and testimony offered in his attempt to reopen his claim simply reiterate what he was stating in 1996. 

In sum, the Board is unable to find that new and material evidence has been received to reopen the Veteran's claim. 



ORDER

New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for bilateral knee disability.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


